Citation Nr: 0104271	
Decision Date: 02/12/01    Archive Date: 02/20/01

DOCKET NO.  99-13 562A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, 
Kentucky


THE ISSUE

Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for 
retinitis pigmentosa.



REPRESENTATION

Appellant represented by:	Blinded Veterans Association



ATTORNEY FOR THE BOARD

Hallie E. Brokowsky, Associate Counsel



INTRODUCTION

The veteran had active service from June 1967 to June 1969.  

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from a March 1999 rating decision of the 
Department of Veterans Affairs (VA) Regional Office in 
Louisville, Kentucky (RO) which denied the benefit sought on 
appeal.



FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of this appeal has been obtained.

2.  In an unappealed September 1994 rating decision, the RO 
denied service connection for retinitis pigmentosa.

3.  The evidence associated with the claims file subsequent 
to the RO's September 1994 rating decision is new, and so 
significant that it must be considered in order to fairly 
decide the merits of the veteran's claim.

4.  Retinitis pigmentosa was not manifested during service or 
for many years following separation from service.



CONCLUSION OF LAW

1.  The RO's September 1994 decision denying entitlement to 
service connection for retinitis pigmentosa is final.  
38 U.S.C.A. §§ 5108, 7105 (West 1991); 38 C.F.R. §§ 20.302, 
20.1103 (2000).

2.  The evidence received subsequent to the RO's September 
1994 denial is new and material, and the requirements to 
reopen the claim of entitlement to service connection for 
retinitis pigmentosa have been met.  38 U.S.C.A. §§ 5108, 
7104 (West 1991); 38 C.F.R. §§ 3.156(a), 20.1105 (2000).

3.  Retinitis pigmentosa was not incurred in or aggravated 
during active service.  38 U.S.C.A. § 1110, 1153 (West 1991); 
38 C.F.R. §§ 3.102, 3.303, 3.304, 3.306 (2000).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

As a preliminary matter, the Board finds that all relevant 
facts have been properly and sufficiently developed, and that 
no further assistance to the veteran is required in order to 
comply with the duty to assist as mandated by the Veterans 
Claims Assistance Act.  See Veterans Claims Assistance Act of 
2000, Pub. L. No. 106-475, § 3(a), 114 Stat. 2096 (2000) (to 
be codified as amended at 38 U.S.C.§§ 5102, 5103, 5103A, and 
5107).  In this regard, the Board notes that the veteran's 
service medical records have been obtained and there is no 
indication that there are any additional relevant treatment 
records pertaining to the veteran's eyes which have not been 
obtained.  In addition, the RO afforded the veteran a VA 
examination in connection with his claim.  Therefore, the 
Board concludes that the VA has met its statutory duty to 
assist.

The veteran essentially requests that Board reopen his claim 
of entitlement to service connection for retinitis pigmentosa 
on the basis that he has submitted new and material evidence 
not only sufficient to reopen his claim, but also sufficient 
to grant service connection.  The Board observes that the 
veteran's claim of entitlement to service connection for 
retinitis pigmentosa was first considered and denied by the 
RO in a September 1994 rating decision.  The veteran's claim 
was originally denied because there was no showing that the 
veteran's retinitis pigmentosa was incurred during service. 

As a general rule, within one year from the date of mailing 
the notice of the RO's decision, a Notice of Disagreement 
(NOD) must be filed in order to initiate an appeal of any 
issue adjudicated by the RO.  See 38 U.S.C.A. § 7105(a), 
(b)(1) (West 1991).  If a NOD is not filed within one year of 
notice of the decision, the RO's determination becomes final.  
See 38 U.S.C.A. § 7105(c).  Once an RO's decision becomes 
final, absent submission of new and material evidence, the 
claim may not be reopened or readjudicated by the VA.  See 
38 U.S.C.A. § 5108.  In this case, the veteran did not file a 
NOD after the RO's September 1994 rating decision.  
Therefore, the RO's September 1994 rating decision is final 
and is not subject to revision on the same factual basis.  
See 38 U.S.C.A. § 5108; 38 C.F.R. §§ 3.104 (a), 3.156, 
20.302, 20.1103 (2000).  However, if new and material 
evidence is presented or secured with regard to a claim that 
was disallowed, the Secretary must reopen the claim and 
review the former disposition of the claim.  See 38 U.S.C.A. 
§§ 5108, 7104; 38 C.F.R. §§ 3.102, 3.156, 20.1105. 

Until recently, the method of reviewing a final decision 
based on new and material evidence was potentially a three-
step process.  See Elkins v. West, 12 Vet. App. 209, 214-19 
(1999).  First, the Board had to determine whether the 
evidence submitted since the prior decision was new and 
material.  If "the Board finds that no such evidence has 
been offered, that is where the analysis must end."  Butler 
v. Brown, 9 Vet. App. 167, 171 (1996).  Second, if new and 
material evidence had been presented, the claim was reopened 
and considered based upon all of the evidence of record, to 
determine whether it was well grounded.  See Robinette v. 
Brown, 8 Vet. App. 69, 75-76 (1995).  Third, if the claim was 
well grounded, the VA had a duty to assist in the development 
of the claim under 38 U.S.C. § 5107(a), and then readjudicate 
the claim on the merits on the basis of all evidence of 
record.  See Winters v. West, 12 Vet. App. 203, 206 (1999) 
(en banc), overruled on other grounds sub nom. Winters v. 
Gober, 219 F.3d 1375, 1378 (Fed. Cir. 2000).

However, recent legislation significantly impacted the "new 
and material" analysis, as well as claims for service 
connection in general.  On November 9, 2000 the President 
signed the Veterans Claims Assistance Act of 2000, Pub. L. 
No. 106-475, § 4, 114 Stat. 2096 (2000) (to be codified as 
amended at 38 U.SC. §§ 5100-5103A, 5106-7, and 5126), which 
removed the requirement that a veteran submit a well-grounded 
claim.

Nevertheless, the question of whether evidence is "new and 
material" is still analyzed under 38 C.F.R. § 3.156(a) 
(2000), using a different analysis.  The first step requires 
determining whether the newly presented evidence "bears 
directly and substantially upon the matter under 
consideration," i.e. whether it is probative of the issue at 
hand.  See Cox v. Brown, 5 Vet. App. 95, 98 (1993).  Evidence 
is probative when it "tend[s] to prove, or actually proves 
an issue."  Routen v. Brown, 10 Vet. App. 183, 186 (1997) 
(citing Black's Law Dictionary 1203 (6th ed. 1990)).  Second, 
the evidence must actually be shown to be "new," and not of 
record when the last final decision denying the claim was 
made.  See Struck v. Brown, 9 Vet. App. 145, 151 (1996).  In 
other words, the evidence cannot be cumulative or redundant.  
See 38 C.F.R. § 3.156(a).  The final step of the analysis is 
whether the evidence "is so significant that it must be 
considered in order to fairly decide the merits of the 
claim."  Hodge v. West, 155 F.3d 1356, 1359 (Fed. Cir. 1998) 
(citing 38 C.F.R. § 3.156(a)).  This does not mean that the 
evidence warrants a revision of the prior determination.  It 
is intended to ensure that the Board has all potentially 
relevant evidence before it.  See Hodge at 1363 (citing 
"Adjudication; Pensions, Compensation, Dependency: New and 
Material Evidence; Final Definition," 55 Fed. Reg. At 52274 
(1990)).  The credibility of the new evidence is to be 
presumed.  See Justus v. Principi, 3 Vet. App. 510, 513 
(1992).  If all of the tests are satisfied, the claim must be 
reopened.

The veteran's September 1994 rating decision denying service 
connection for the veteran's retinitis pigmentosa relied on 
the veteran's service medical records, a VA examination dated 
August 1994, and several private medical records.  The 
veteran's service medical records did not report any 
complaint, diagnosis, or treatment for retinitis pigmentosa, 
although the veteran's entrance examination does note that 
the veteran reported night blindness.  The rating decision 
noted that the enlistment examination noted a diagnosis of 
refractive error, which did not worsen during service, and 
that there were no findings of retinitis pigmentosa on the 
separation examination.  Moreover, the rating decision also 
indicated that the veteran's retinitis pigmentosa was first 
diagnosed in April 1978, nearly 9 years after discharge.

The evidence associated with the claims file subsequent to 
the September 1994 rating decision includes reports of VA 
examinations performed in May 1996 and in October 1999, a 
statement from Jamie Monroe, M.D., dated in May 1999 and 
several lay statements.  The May 1996 VA examination 
concluded with a diagnosis of retinitis pigmentosa, but 
contained no information concerning the etiology or date of 
onset of the disorder.  The October 1999 VA examination noted 
that the veteran's retinitis pigmentosa is a hereditary 
disease with multiple inherited patterns of transmission.  
The examiner concluded that it is unlikely that the veteran's 
retinitis pigmentosa had its onset during service.  However, 
the May 1999 statement from Dr. Monroe states that the 
veteran's night blindness in service is consistent with the 
diagnosis of retinitis pigmentosa.  Dr. Monroe also reports 
that the snow blindness reported by the veteran to fellow 
soldiers was unrelated to the veteran's eye condition, except 
that damage from ultraviolet rays has the potential to hasten 
the development of retinitis pigmentosa.  The statements from 
fellow soldiers who served with the veteran and persons who 
knew the veteran before and after service relate their 
knowledge of the veteran's vision.  

Based on the foregoing evidence, the Board finds that the 
veteran has submitted new and material evidence sufficient to 
reopen his claim of entitlement to service connection for 
retinitis pigmentosa.  The evidence not only supports the 
veteran's contention that he suffers from retinitis 
pigmentosa, but both the VA examiner and the private 
physician provide an opinion as to the etiology of the 
veteran's disorder.  More specifically the statement from Dr. 
Monroe suggests that the veteran's disability is related to 
service.  This evidence is neither cumulative, nor redundant, 
and in the Boards opinion is so significant that it must be 
considered in order to fairly decide the merits of the 
claim."  Accordingly, the Board finds that the veteran 
submitted new and material evidence, and that his claim must 
be reopened.

The Board must now consider the veteran's reopened claim on 
the merits.  A veteran is entitled to service connection for 
a disability resulting from disease or injury incurred in or 
aggravated in the line of duty while in the active military, 
naval, or air service.  See 38 U.S.C.A. § 1110; 38 C.F.R. 
§§ 3.102, 3.303, 3.304.  The mere fact of an in-service 
injury is not enough; there must be evidence of a chronic 
disability resulting from that injury.  If there is no 
evidence of a chronic condition during service, or an 
applicable presumption period, then a showing of continuity 
of symptomatology after service is required to support the 
claim.  See 38 C.F.R. § 3.303 (b).  Evidence of a chronic 
condition must be medical, unless it relates to a condition 
to which lay observation is competent.  See Savage v. Grober 
10 Vet. App. 488, 495-498 (1997).  If service connection is 
established by continuity of symptomatology, there must be 
medical evidence that relates a current condition to that 
symptomatology.  Id.

In addition, a preexisting disease will be presumed to have 
been aggravated by military service when there is an increase 
in disability during such service, unless there is a specific 
finding that the increase is due to the natural progress of 
the disease.  See 38 U.S.C.A. § 1153; 38 C.F.R. § 3.306(a).  
In deciding an aggravation claim, after having determined the 
presence of a preexisting condition, the Board must determine 
whether there has been any measurable worsening of the 
disability during service and whether this worsening 
constitutes an increase in disability.  See Browder v. Brown, 
5 Vet.App. 268, 271 (1993); Hensley v. Brown, 5 Vet.App. 155, 
163 (1993). 

After reviewing the aforementioned evidence, the Board 
concludes that service connection for the veteran's retinitis 
pigmentosa must be denied.  This conclusion is supported by 
the lack of any evidence which shows that retinitis 
pigmentosa was manifested, treated or diagnosed during 
service.  In this respect the veteran's service medical 
records are negative for any complaint, diagnosis, or 
treatment of retinitis pigmentosa.  Additionally, private 
medical records indicate that the veteran was first diagnosed 
with retinitis pigmentosa in April 1978.  Furthermore, 
neither of the VA examinations, nor the May 1999 statement 
from Dr. Monroe link the veteran's retinitis pigmentosa to 
service.  The Board notes that the VA examiner who performed 
the October 1999 examination reviewed all pertinent records 
associated with the claims file and determined that the 
veteran's retinitis pigmentosa did not have its onset during 
service, but rather was a hereditary disorder.  Moreover, Dr. 
Monroe stated that the veteran's night blindness was merely 
consistent with his later diagnosis of retinitis pigmentosa, 
not that it is indicative of onset during service.  
Additionally, the lay statements submitted by the veteran 
merely indicate that the veteran suffered from night 
blindness during service and diminished vision following 
service.  These statements are insufficient to establish a 
causal link between the veteran's eye condition and his 
service.  See Espiritu v. Derwinski, 2 Vet. App. 492, 494 
(1992) (lay witnesses are not competent to offer evidence of 
causation, as it requires medical knowledge).  

Lastly, it is possible that the veteran's retinitis 
pigmentosa may have preexisted his entry into service.  This 
possibility would be based on the conclusion of the 1999 VA 
examination that the disorder is a hereditary disorder and 
the fact that night blindness, recorded on the service 
entrance physical examination, is reported by Dr. Monroe to 
be consistent with a diagnosis of retinitis pigmentosa.  
However, service medical records contain absolutely no 
evidence that retinitis pigmentosa, if it indeed preexisted 
service, in any way increased in severity during service so 
as to permit a conclusion that it was aggravated during 
service.

Therefore, the Board finds that the preponderance of the 
evidence weighs against the veteran's claim of service 
connection for retinitis pigmentosa.  As there is not an 
approximate balance of positive and negative evidence 
regarding the merits of the veteran's claim that would give 
rise to a reasonable doubt in favor of the veteran, the 
provisions of 38 U.S.C.A. § 5107(b), as amended, are not 
applicable, and the appeal is denied.






ORDER

New and material evidence having been submitted, the claim 
for service connection for retinitis pigmentosa is reopened.

Service connection for retinitis pigmentosa is denied.



		
	RAYMOND F. FERNER
	Acting Member, Board of Veterans' Appeals  


 

